                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DR. ABDELHALEEM ASHQAR,                      )      CASE NO. 4:18CV1141
                                             )
                      Petitioner,            )      JUDGE CHRISTOPHER A. BOYKO
                                             )
               vs.                           )
                                             )
REBECCA ADDUCCI,                             )      MEMORANDUM OF OPINION
                                             )      AND ORDER
                      Respondent.            )

CHRISTOPHER A. BOYKO, J:

       This matter is before the Court on Magistrate Judge James R. Knepp’s Report and

Recommendation (Doc. 37) to Grant Respondent’s Motion to Dismiss (Doc. 30) and Deny

Petitioner’s Renewed Motion to Compel Discovery (Doc. 25) as Moot. Objections to the Report

and Recommendation were due by April 9, 2019. Petitioner has not filed an objection to the

Report and Recommendation.

       Federal Rule of Civil Procedure 72(b) provides that objections to a report and

recommendation must be filed within fourteen days after service. FED. R. CIV. P. 72(b)(2).

Petitioner has failed to timely file any such objections. Therefore, the Court must assume that

Petitioner is satisfied with the Magistrate Judge’s recommendation. Any further review by this

Court would be duplicative and an inefficient use of the Court’s limited resources. Thomas v.

Arn, 474 U.S. 140, 155 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).
       Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate

Judge, GRANTS Respondent’s Motion to Dismiss (Doc. 30) and DISMISSES Petitioner’s

Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 (Doc. 1) for a lack of subject matter

jurisdiction. Additionally, the Court DENIES Petitioner’s Renewed Motion to Compel

Discovery (Doc. 25) as moot.

       Petitioner has not made a substantial showing of a denial of a constitutional right directly

related to his conviction or custody. Therefore, the Court declines to issue a certificate of

appealability. 28 U.S.C. § 2253(c)(2); FED. R. APP. P. 22(b).

       IT IS SO ORDERED.

                                      s/ Christopher A. Boyko
                                      CHRISTOPHER A. BOYKO
                                      United States District Judge

Dated: April 24, 2019




                                                -2-
